Citation Nr: 0908084	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  05-32 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the right arm, to include as secondary to 
chronic lumbosacral strain.  

2.  Entitlement to service connection for peripheral 
neuropathy of the left arm, to include as secondary to 
chronic lumbosacral strain.  

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  

4.  Entitlement to an increased evaluation in excess of 10 
percent for lumbosacral strain with degenerative changes, 
prior to February 11, 2005.  

5.  Entitlement to an increased evaluation for lumbosacral 
strain with degenerative changes, currently evaluated as 20 
percent disabling since February 11, 2005.  

6.  Entitlement to an initial evaluation in excess of 10 
percent for left lower peripheral neuropathy.

7.  Entitlement to an initial evaluation in excess of 10 
percent for right lower peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from July 1973 to October 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Seattle, Washington. 

At that time, the RO denied service connection for a 
peripheral neuropathy of the right and left arms and PTSD.  
The RO granted service connection for peripheral neuropathy 
of the right and left lower extremities and assigned 10 
percent disability evaluations.  The RO also continued the 10 
percent disability evaluation for lumbosacral strain.  

In an October 2005 rating determination, the RO increased the 
Veteran's disability evaluation for his lumbosacral strain 
from 10 to 20 percent and assigned an effective date of 
February 11, 2005. 

The issues of entitlement to service connection for 
peripheral neuropathy of the right and left arms, and an 
acquired psychiatric disorder, to include PTSD, are remanded 
to the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran if further action is required on 
his part.  


FINDINGS OF FACT

1.  Prior to February 11, 2005, the Veteran's lumbosacral 
strain with degenerative changes was manifested by muscle 
spasm that may have affected his gait, and limitation of 
forward flexion to 70 degrees; without incapacitating 
episodes of intervertebral disc disease or neurologic 
impairment other than peripheral neuropathy of the lower 
extremities.

2.  Since February 11, 2005, the Veteran's lumbosacral strain 
with degenerative changes has been manifested by forward 
flexion to 30 degrees with an additional loss of motion of 10 
degrees with repetitive motion; no periods of doctor 
prescribed bedrest other than that prescribed for two weeks 
in February 2005, and no neurologic impairment other than 
peripheral neuropathy of the lower extremities.

3.  Right lower extremity peripheral neuropathy has been 
manifested by moderate incomplete paralysis of the common 
peroneal nerve since the effective date of service 
connection.

4.  Left lower extremity peripheral neuropathy has been 
manifested by moderate incomplete paralysis of the common 
peroneal nerve since the effective date of service 
connection.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent for 
lumbosacral strain with degenerative changes based upon 
limitation of motion were met prior to February 11, 2005.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, Diagnostic Codes 
Diagnostic Codes 5242, 5243 (2008).

2.  The criteria for an evaluation of 40 percent for 
lumbosacral strain with degenerative changes have been met 
since February 11, 2005.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 4.59, 4.71a, Diagnostic 
Codes 5242, 5243.

3.  The criteria for a 20 percent evaluation for right lower 
extremity neuropathy have been met throughout the course of 
the entire appeal period.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.7, 4.124, 4.124a, Diagnostic Code 8520, 8521 
(2008).

4.  The criteria for a 20 percent evaluation for left lower 
extremity neuropathy have been met throughout the course of 
the entire appeal period.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.124, 4.124a, Diagnostic Code 
8520, 8521.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The Board notes that in August 2004, September 2007, and July 
2008 letters, the RO provided the Veteran with notice that 
informed him of the evidence needed to substantiate his 
claim.  The letters also told him what evidence he was 
responsible for obtaining and what evidence VA would 
undertake to obtain.  The letters also told him to submit 
relevant evidence in his possession. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's status has been substantiated.  The letters 
also told the Veteran that to substantiate the claim there 
must be evidence of an increase in severity for his service-
connected disabilities.  

As it relates to the issues of initial ratings for right and 
left lower extremity peripheral neuropathy, the courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

For an increased compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The Veteran was notified of 
the Vazquez-Flores elements in a July 2008 letter.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claims, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication. However, the timing deficiency 
as to the notices was remedied by the readjudication of the 
claim after sending the above notices.  Mayfield v. 
Nicholson, 499 F.3d 1317 (2007).  

All available treatment records have been obtained.  No other 
relevant records have been identified.  The Veteran was also 
afforded several VA examinations.  Based upon the foregoing, 
no further action is necessary to assist the veteran in 
substantiating the claim.

Evaluations

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time. See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be a assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves.  These determinations are, 
if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, flare-ups, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2008).

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where X-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups.  Where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned. Note (1) to Diagnostic Code 5003 states that the 20 
and 10 percent ratings based on X-ray findings, above, will 
not be combined with ratings based on limitation of motion.  
Id.

Diseases and injuries to the spine are to be evaluated under 
diagnostic codes 5235 to 5243 as follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease

Unfavorable ankylosis of the entire 
spine.	100

Unfavorable ankylosis of the entire 
thoracolumbar spine 	50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine 	40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine 	30

Forward flexion of the cervical spine 
greater than 15 degrees but not greater 
than 30 degrees; or, the combined range 
of motion of the cervical spine not 
greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis	20

Forward flexion of the cervical spine 
greater than 30 degrees but not greater 
than 40 degrees; or, combined range of 
motion of the cervical spine greater than 
170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 
50 percent or more of the height 	10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation. The 
normal combined range of motion of the 
cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees. The 
normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2). Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes is as follows:

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months................................... 
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months................................... 
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months................................... 
.......................10

Note (1): For purposes of evaluations 
under 5243, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

Note (2): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
incapacitating episodes or under the 
General Rating for Formula and Diseases 
and Injuries of the Spine, whichever 
method results in a higher evaluation for 
that segment.  
38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis. See nerve 
involved for diagnostic code number and rating.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral the rating should include the application of 
the bilateral factor. 38 C.F.R. § 4.124a.

38 C.F.R. § 4.124a, Diagnostic Code 8521, provides criteria 
for evaluating disability of the external popliteal nerve or 
common peroneal nerve.  Under this diagnostic code, a 10 
percent evaluation is assigned for mild incomplete paralysis.  
A 20 percent evaluation is warranted for moderate incomplete 
paralysis.  A 30 percent evaluation is assigned for severe 
incomplete paralysis, and a 40 percent evaluation is 
warranted for severe complete paralysis of the nerve 
manifested by foot drop and slight droop of first phalanges 
of all toes, cannot dorsiflex the foot, extension (dorsal 
flexion) of proximal phalanges of toes lost; abduction of 
foot lost, adduction weakened; anesthesia covers entire 
dorsum of foot and toes.  

The Veteran was afforded a VA examination in July 2004.  At 
the time of the examination, he complained of low back pain 
for over 30 years.  The pain was noted to occur constantly 
and traveled to the legs, arms, and neck.  The characteristic 
of the pain was crushing, squeezing, burning, aching, 
oppressing, sharp, sticking, and cramping in nature.  The 
pain level was 6 out of 10.  It was constant.  The pain came 
on by itself and was relieved by icing.  There was no 
recommended bedrest by any physicians.  He would wake up two 
to three times per week during the night and feel numbness 
usually in the arms, especially if he fell asleep compressing 
the arms.  Driving more than 15 minutes caused pain in the 
low back and legs.  The Veteran stated that his condition did 
not cause incapacitation.  There was no functional impairment 
resulting from the low back condition.  There was no time 
lost from work.  

Physical examination revealed that the Veteran's posture and 
gait were within normal limits.  Examination of the 
thoracolumbar spine revealed no complaints of radiating pain 
on movement.  Muscle spasms were present in the arms and 
legs.  No tenderness was noted.  Straight leg raising was 
negative on the right and left.  

Range of motion revealed flexion to 80 degrees, with pain at 
70 degrees; extension to 10 degrees, with pain at 10 degrees; 
right and left lateral flexion to 20 degrees, with pain at 20 
degrees; and right and left rotation to 20 degrees, with pain 
at 20 degrees.  Range of motion was additionally limited by 
pain, fatigue, weakness, and lack of endurance, with pain 
having the major functional impact.  It was not additionally 
limited by incoordination.  There was no ankylosis of the 
spine and no sign of intervertebral disk syndrome.

Neurological examination revealed that peripheral nerve 
examination was within normal limits.  Neurological 
examination of the lower extremities found motor function to 
be within normal limits.  Sensory function was abnormal with 
findings of dysesthesia in L4/5 left.  The right lower 
extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  
The lower left extremity revealed 2+ knee and ankle jerks.  A 
diagnosis of status post motor vehicle accident with 
residuals of lumbar strain with decreased range of motion 
with pain and weakness; dysesthesia in L4/5; muscle spasm in 
both arms and legs; inability to sit and drive for prolonged 
periods of time due to numbness and pain in the low back and 
legs; and severe lumbar pain upon exposure to cold, was 
rendered.  The examiner indicated that the current 
examination revealed decreased range of motion with pain, 
fatigue, weakness, and lack of endurance, with pain as the 
major functional impact, muscle spasm present in both arms 
and legs, and dysesthesia in L4/5.  Current x-rays of the 
lumbar spine were within normal limits.  

In a treatment note dated February 11, 2005, the Veteran was 
found to be restricted to light duty with no 
pushing/pulling/lifting greater than 30 pounds.  The Veteran 
was noted to have chronic low back pain.  In a February 16, 
2005, note, it was requested that the veteran be excused from 
work for two weeks.  

At the time of a March 2008 VA examination, the Veteran 
reported having numbness and tingling in his legs, which woke 
him up several times a night and caused difficulty with 
driving, sitting, and standing.  Due to the nerve disease 
there was tingling and numbness, abnormal sensation, 
anesthesia, weakness of the affected parts, and temporary 
loss of feeling in all limbs recurring.  There was no 
paralysis of the affected parts.  

The symptoms affected driving for any length of time, normal 
sleep pattern, and caused pain while walking and standing.  
The veteran would wake up every hour.  The pain occurred four 
times per day and lasted for an hour each time.  The 
characteristic of the pain was crushing, burning, aching, 
sharp, and cramping.  The pain ranged from 5-9 out of 10.  
The pain could be elicited by physical activity, stress, and 
by itself at times.  It was relieved by rest, and came and 
went at different times with varying degrees with no set 
pattern.  

He stated that the pain was just wearing him down and was 
always there but that it could change levels at any given 
time.  The symptoms occurred intermittently, as often as 
daily with each occurrence lasting hours to days.  The number 
of attacks in the past year was countless.  The veteran 
stated that he did not function during flare-ups and that he 
stayed home and did nothing.  

The Veteran reported having had pain in the lower back, legs, 
arms, and neck for 34 years.  The pain occurred daily and 
lasted all day.  The pain traveled to the limbs, arms, legs, 
and neck.  The characteristic of the pain was aching, sharp, 
and cramping.  The pain level was 6 out of 10.  Pain was 
elicited by physical activity.  It came on by itself and was 
relieved by rest and medication, including Ibuprofen and 
Tylenol.  When he had pain he could stay home and do nothing.  
He described his symptoms as pain and numbness.  The veteran 
was not receiving any treatment for his condition and it had 
not resulted in any incapacitation.  

Physical examination of the thoracolumbar spine revealed 
flexion to 30 degrees with pain at that point, extension to 
20 degrees with pain at 20 degrees, right lateral flexion to 
20 degrees with pain at 15 degrees, left lateral flexion to 
25 degrees with pain at 15 degrees, and right and left 
rotation to 25 degrees.  

Joint function in the spine was additionally limited after 
repetitive use by pain, fatigue, weakness, and lack of 
endurance, with pain as the major functional impact.  It was 
not additionally limited after use by incoordination.  The 
joint function was limited by an additional 10 degrees.  

Inspection of the spine revealed normal head position with 
symmetry in appearance.  There was also symmetry of spinal 
motion with normal curvatures of the spine.  There were no 
signs of intervetebral disc syndrome.  There was also no 
motor weakness.  L5 examination revealed sensory deficit of 
the bilateral dorsal feet and bilateral lateral feet at L5.  
Motor weakness of right and left foot extension was 4/5, 
bilaterally.  With regard to S1, sensory deficit of the 
bilateral lateral feet, and S1 motor weakness of bilateral 
right and left plantar flexion of 4/5, respectively, were 
present.  

The right and left lower extremity reflexes revealed 2+ knee 
and ankle jerks.  The most likely peripheral nerve was the 
superficial peroneal nerve.  The intervertebral disk syndrome 
did not cause any bowel, bladder, or erectile dysfunction.  

The superficial peroneal nerve revealed findings of 
neuralgia.  There was motor dysfunction with findings of 
decreased strength with dorsiflexion and plantar flexion of 
both feet.  Motor power was 4.  There was sensory dysfunction 
with findings of decreased sensation to bilateral feet and 
toes.  X-rays of the lumbar spine showed mild L5-S1 disc 
space narrowing, Schmorl's node and minimal levoscoliosis.

The examiner indicated that for the VA established diagnosis 
of peripheral neuropathy left and right leg associated with 
chronic lumbar strain, the condition had progressed to 
osteoarthritis of the lower back causing intervertebral disc 
disease with peripheral neuropathy with the nerve affected 
being the superficial peroneal nerve.  The reasons for this 
were subjectively continued reports of numbness and tingling 
in the lower legs, ankles, and feet, and objective findings 
on examniantion consistent with numbness in the lower 
extremities, decreased strength involving plantar and 
dorsiflexion of both feet, and x-ray findings showing 
degenerative discs in L5-S1.  The etiology of the peripheral 
nerve disease was intervertebral disc disease of the lumbar 
spine causing neuropathy in the lower extremity.

Analysis

With regard to the claim for an evaluation in excess of 10 
percent for lumbosacral strain with degenerative changes 
prior to February 11, 2005, the evidence shows that the 
Veteran was able to flex his spine to 70 degrees, even with 
consideration of pain.  The veteran was found to have muscle 
spasm, but it is not clear whether there was an abnormal gait 
as would be needed for a 20 percent rating.  Resolving the 
ambiguity in the veteran's favor, a 20 percent rating for the 
orthopedic manifestations of the back disability are met.  

Prior to February 11, 2005, there was no evidence of 
limitation of flexion that approximated 30 degrees or less.  
The only reported range of motion during the appeal period 
was the 70 degrees reported on the 2004 examination.  That 
range of motion took into account functional factors.  Hence 
the evidence was against an evaluation in excess of 20 
percent for the orthopedic manifestations of the back 
disability prior to February 11, 2005.

The neurologic manifestations of the back disability 
consisted solely of the peripheral neuropathy, which is 
discussed below.  Additional ratings for neurologic 
impairment were not warranted.  There were also no periods of 
doctor prescribed bedrest of intervertebral disc disease, and 
an increased rating could not be granted on that basis.

For the time period beginning February 11, 2005, the periods 
of doctor prescribed bedrest was for a two week period in 
February 2005.  An increased rating would not be warranted on 
that basis.

The only report of the veteran's range of motion was noted on 
the March 2008 VA examination, when he was noted to have 
forward flexion limited to 30 degrees with an additional loss 
of 10 degrees with repetitive motion.  Such limitation 
warrants a 40 percent rating.  Although the range of motion 
was not reported prior to 2008, the record shows a worsening 
of the disability in February 2005, making it reasonable that 
he had increased limitation of motion beginning at that time.  
The 40 percent rating is, therefore, warranted from that 
date.

The veteran is in receipt of the highest rating based on 
limitation of motion and a higher rating requires ankylosis, 
therefore, the provisions of 38 C.F.R. §§ 4.40, 4.45 are not 
for consideration.  Johnston v. Brown, 10 Vet. App. 80, 84-5 
(1997).  The Veteran reportedly retains significant ranges of 
thoracolumbar motion.  Hence a higher rating is not warranted 
on the basis of ankylosis.  Again during the period since 
February 11, 2005, the only reported neurologic impairment 
has consisted of peripheral neuropathy, which is discussed 
below.

Peripheral Neuropathy

The veteran has reported numbness and tingling in his right 
and left lower extremities throughout the appeal period.  At 
the time of the July 2004 VA examination, neurological 
examination revealed that the sensory function was abnormal 
with findings of dysesthesia in L4/5 left.  At the time of 
the March 2008 VA examination, the veteran was noted to have 
sensory deficit of the bilateral dorsal feet and bilateral 
lateral feet at L5.  Motor weakness of bilateral right and 
left foot extension was also present.  Sensory deficit of the 
bilateral lateral feet and S1 motor weakness of bilateral 
right and left plantar flexion were also noted.  Resolving 
reasonable doubt in favor of the Veteran, the Board finds 
that the neurological impairment of the right and left lower 
extremities has approximated that of moderate incomplete 
paralysis from the effective date of service connection. 

An evaluation in excess of 20 percent is not warranted as the 
veteran has not been shown to have severe incomplete 
paralysis with symptoms of foot dangling or dropping, no 
active movement possible of muscles below the knee, or 
weakened flexion of the knees.  

Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The Veteran's lumbar spine and peripheral neuropathy of the 
right and left lower extremity disorders are contemplated in 
the rating schedule.

As such, the criteria for referral of the case for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).


ORDER

An increased rating of 20 percent for lumbosacral strain with 
degenerative changes based upon limitation of motion prior to 
February 11, 2005, is granted.  

An increased rating of 40 percent for lumbosacral strain with 
degenerative changes based upon limitation of motion from 
February 11, 2005, is granted.  

A 20 percent evaluation for right lower extremity neuropathy 
from August 6, 2004, is granted.  

A 20 percent evaluation for left lower extremity neuropathy 
from August 6, 2004, is granted. 


REMAND

Under the Veterans Claims Assistance Act (VCAA), VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

As it relates to the issues of service connection for right 
and left arm peripheral neuropathy, the Board notes that the 
Veteran was involved in several automobile accidents while in 
service.  In June 1974, the Veteran was seen with complaints 
of a whiplash injury following an automobile accident.  He 
was noted to have a slight decrease in the upper limits at 
that time.  

At the July 2004 VA examination, the veteran was diagnosed as 
having status post motor vehicle accident with residuals of 
lumbar strain with decreased range of motion with pain and 
weakness, dysesthesia in L4/5; muscle spasm in both arms and 
legs; an inability to sit and drive for prolonged period of 
time due to numbness and pain in the low back and legs; and 
severe lumbar pain upon exposure to cold.  

At the March 2008 VA examination, there was neuralgia of the 
ulnar nerve.  There was also sensory dysfunction demonstrated 
by decreased sensation to the hands and fingers of both hands 
but no motor dysfunction. 

Based upon the inservice findings of whiplash, the July 2004 
VA examiner's findings of muscle spasm in both arms with a 
suggestion that this might be related to service, and the 
findings of the March 2008 VA examiner of ulnar nerve 
neuralgia, triggers VA's duty to obtain an examination.  

With regard to the Veteran's claim for service connection for 
an acquired psychiatric disorder, to include PTSD, the Board 
notes that the Veteran has been diagnosed as having numerous 
psychiatric disorders, including an anxiety state, dysthymia, 
a generalized anxiety disorder, and PTSD.  

The Veteran has reported several incidents which he claims 
serve as the stressors for PTSD.  These stressors include 
having received numerous death threats from fellow comrades 
resulting from having supplied information about a theft ring 
while in service and having picked up body parts while in the 
Coast Guard.  With regard to the veteran's claim of having 
received death threats, the Board notes that in an October 
1974 service department record, the Veteran was noted to have 
reported receiving many threats.  It was indicated that he 
had provided information to Coast Guard intelligence, which 
the Veteran claimed was the source of the threats.  Approval 
for an early departure from the assigned unit was deemed in 
the best interest of all concerned.  

In April 2008, the RO requested that the Commandant of the 
U.S. Coast Guard, aid in the search for information about the 
threats.  The RO noted that the Veteran had reportedly been 
transferred from Hawaii to Illinois in 1974 as a result of 
receiving many threats.  It was noted that the Veteran 
reported that he was threatened after witnessing a theft ring 
while he was stationed in Hawaii.  The Veteran was noted to 
have provided the names of the two individuals involved, J. 
W. and Mr. A., who were courts-martialed as a result of their 
actions.  The Veteran stated that they were all assigned to 
the same unit.  The RO requested that all investigative 
reports made with regard to this incident be forwarded.  It 
also requested that a negative response be provided if no 
information was available.  To date, there has been no 
response to the RO's request.  VA is required to continue its 
efforts to obtain records in the possession of Federal 
entities until the entity indicates that the records are 
unavailable or it is reasonably certain that further efforts 
to obtain the records would be futile.  38 U.S.C.A. 
§ 5103A(b)(3) (West 2002).

The Board further observes that when rendering the varying 
diagnoses, references have been made to several incidents in 
service.  The veteran has not been afforded a VA examination 
in conjunction with his claim.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Commandant of the U. S. 
Coast Guard, and request a response to 
the RO's previous request for 
information.  It should be noted that the 
Veteran claims that while stationed in 
Hawaii, he provided the names of two 
individuals, J. W. and Mr. A., who were 
involved in a theft ring who were courts-
martialed as a result of their actions.  
The Veteran has indicated that they were 
all assigned to the same unit.  Request 
that all investigative reports made with 
regard to this incident be forwarded.  A 
negative response must be provided if no 
information is available.  

2.  Schedule the Veteran for a VA 
psychiatric examination in order to 
determine the nature and etiology of any 
psychiatric disorders, including PTSD, 
which may be present.  The claims file 
must be made available to and reviewed by 
the examiner.  Any further indicated 
testing should be accomplished.

If the criteria for a diagnosis of PTSD 
are found, the examiner should specify 
the stressors supporting the diagnosis.  
If the criteria for a diagnosis of PTSD 
are not met, the examiner should note the 
criterion or criteria that are not met. 

The examiner should express an opinion as 
to whether any psychiatric disorder found 
on examination, is at least as likely as 
not (50 percent probability or greater) 
related to a disease or injury (including 
traumatic experiences) in service.

The examiner should provide a rationale 
for all opinions.

3.  The Veteran should be scheduled for a 
VA examination to determine the etiology 
of any current right and left upper 
extremity neuropathy.  All indicated 
tests and studies should be performed.  
The claims folder should be made 
available to the examining physician for 
review. 

The examiner should answer the following 
questions: Is it at least as likely as 
not (50 percent probability or greater) 
that any current right or left upper 
extremity neuropathy, is related to the 
Veteran's period of active service, 
including as a result of any inservice 
motor vehicle accident?  Is it at least 
as likely as not that the veteran's 
service-connected degenerative disc/joint 
disease with lumbar strain, caused or 
aggravated (permanently worsened) any 
right or left upper extremity neuropathy?

4.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case, before returning 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


